DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's arguments, filed 12/14/2021, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 12/14/2021, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Applicants have amended Claims 1, 5-11, and 15-17.
Applicants have left claims 12-14 as originally filed.
Applicants have canceled claims 2-4.
Claims 1 and 5-17 are the current claims hereby under examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification - Maintained
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent (PCT/CN2017/111799, China application no. 201611045054.5, and China application no. 201611046184.0), or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, 
The equations for determining the correction variables for claims 1 and 5-11 do not appear within the specification of the current application, but they seem to appear within the specification of at least PCT/CN2017/111799. A description of the variable calculations also appear to be in CN201611045054.5A. It appears as if the current description is not a full translation of the PCT application and/or the foreign applications.
Further, amendments made to claim 1 contain subject matter that is not found within the disclosure filed on 04/22/2019. It is unclear if the subject matter is described within the specification of foreign application or patent PCT/CN2017/111799, China application no. 201611045054.5, and China application no. 201611046184.0.
Claim Objections - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The length claims, including multiple variables and equations, have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the disclosure. The examiner has noted certain objections below.
Claims 1 and 6 are objected to because of the following informalities:
Regarding Claim 1, page 3, line 19 currently reads “a time interval between the starting point”, however, it appears it should read --a time interval between a
Regarding Claim 1, page 4, lines 5-6 currently read “at least one of the followings”, however, it appears it should read --at least one of the following:-- (emphasis added).
Regarding Claim 6, page 8, lines 2 and 6 currently recite “normotention”, however, it appears it should read --normotension--. 
Response to Arguments
Applicant’s arguments, see Page 22 of Remarks, filed 12/14/2021, with respect to claims 1-4 and 15-17 have been fully considered and are persuasive.  The claim objections of claims 1-4 and 15-17 has been withdrawn. 
Claim Rejections - 35 USC § 112 - Withdrawn and Newly Applied Necessitated by Applicants Amendments
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding Claim 1, Applicants have amended the claim to now recite “systolic time of a pulse wave of the proximal artery … which is a time difference between an onset of a proximal pulse wave and a point of closure of the aortic valve during one cardiac cycle”. The instant disclosure does not reasonably describe the systolic time, as claimed. The only mention of “systolic time” occurs in para. [0024] of the instant specification filed on 04/22/2019. The specification does not expand on the definition of the systolic time, such that one skilled in the art would know the definition of the claimed term. It is unclear if the written disclosures of foreign applications or patents of PCT/CN2017/111799, China application no. 201611045054.5, and China application no. 201611046184.0 describe these limitations. 
Regarding Claim 1, 
Regarding Claim 1, Applicants have amended the claim to now recite “systolic time of the pulse wave of the distal artery … is the time difference between the point of the pulse wave onset of the distal artery and the point of closure of the aortic valve during one cardiac cycle”. The instant disclosure does not reasonably describe the systolic time, as claimed. The only mention of “systolic time” occurs in para. [0024] of the instant specification filed on 04/22/2019. The specification does not expand on the definition of the systolic time or discuss aortic valve closure points, such that one skilled in the art would know the definition of the claimed term. It is unclear if the written disclosures of foreign applications or patents of PCT/CN2017/111799, China application no. 201611045054.5, and China application no. 201611046184.0 describe these limitations.
Regarding Claim 1, Applicants have amended the claim to now recite “diastolic time of the pulse wave of the distal artery … is the time difference between the point of closure of the aortic valve of the pulse wave of the distal artery in one cardiac cycle and the point of the pulse wave onset in the next cardiac cycle”. The instant disclosure does not reasonably describe the diastolic, as claimed. The only mention of “diastolic time” occurs in para. [0024] of the instant specification filed on 04/22/2019. The specification does not expand on the definition of the diastolic time or discuss aortic valve closure points, such that one skilled in the art would know the definition of the claimed term. It is unclear if the written disclosures of foreign applications or patents of PCT/CN2017/111799, China application no. 201611045054.5, and China application no. 201611046184.0 describe these limitations.
Claims 5-15 are rejected due to their dependence from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Arguments
Applicant’s arguments, see pages 22-24 of Remarks, filed 12/14/2021, with respect to claims 3-11 have been fully considered and are persuasive. Applicants have amended claims 3, 4, and 11 to distinctly claim the subject matter. The 112(b) rejections of claims 3-11 has been withdrawn. 
Claim Rejections - 35 USC § 102 - Withdrawn and Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan Chen (“Continuous and noninvasive blood pressure measurement by pulse wave velocity …”), hereinafter referred to as Chen.
The claims are generally directed towards a system for correcting a pulse transmit time associated with an arterial blood pressure and a system for correcting a blood pressure value, wherein the blood pressure value is calculated by a pulse transmit time, wherein the system 
Regarding Claim 16, Chen discloses a system for correcting a pulse transit time associated with an arterial blood pressure (pg. 63, Fig. 5.2, and pg. 77, “estimating beat-to-beat BP based on PTT or PWB … obtaining PTT or PWV, modeling BP-PTT relationships, and identifying the model parameters”), wherein the system comprises:  20
a physiological signal acquisition unit (Fig. 5.2, “infrared LED and photo detector”), configured to acquire pulse wave -29-86564usfsignals in real time from at least two body parts of a subject in each cardiac cycle, and other necessary signals for identifying a pulse transit time (pg. 61, 5.2 “Block diagram of experimental set up”, Fig. 5.2, “ear and toe”, Fig. 4, and pg. 61, “pair of PPG sensors … for acquiring pulse waves at ear and toe sites” and pg. 59, “two pulses in the same cardiac cycle obtained simultaneously at different arterial sites”); 
a pulse transit time identification unit (Fig. 5.2, “dedicated computer”), configured to calculate the pulse transit time associated with the arterial blood pressure in each cardiac cycle (pg. 79, “BP-PWV function … used as the basic model for beat-to-beat BP measurement”, the PWV is associated with the PTT);  
5a feature extraction unit (Fig. 5.2, “dedicated computer”), comprising: 
a feature data identification module, configured to identify feature data of the pulse wave signal in each cardiac cycle (Fig. 7.1, points A and a are identified and pg. 92, “the points denoting the lowest point and the maximum gradient of the systolic rising edge of the ear pulse wave are identified …”, and Fig. 8.1); and 
d” and 7.1.2, pg. 93, “propagation distance with respect to PTTd is required for calculating PWVd”, and 7.2, pg. 94, “ear-to-toe PWV is the average velocity, which has the best correlation with the average BP of the arterial system”); and  
10a correction unit (Fig. 5.2, “dedicated computer”), comprising: 
a correction variable extraction module, configured to obtain one or more correction variables in each cardiac cycle according to the one or more pulse wave feature factors; a correction matrix calculation module, configured to calculate a correction matrix in each cardiac cycle or an average correction matrix in a plurality of consecutive cardiac cycles 15according to the one or more correction variables obtained by the correction variable extraction module (pg. 144, equation 8.10, “using the average of Tff and Trp is helpful to reduce the non-systematic errors … verify that PWVmean is feasible to estimate SBP”, a matrix can be 1x1, meaning Tmean is the average correction matrix of the correction done to the incident wave and the reflected wave); and 
a correction module, configured to correct the pulse transit time by using the correction matrix (pg. 145, “PWVmean are used to measure SBP and DBP (blood pressure) of the test subjects using the developed benchmark models …” the values being determined by the variation of PTT (pulse transit time) measured).
Regarding Claim 17, Chen discloses a system for correcting a blood pressure value, wherein the blood pressure value 20is calculated by a pulse transit time (pg. 63, Fig. 5.2, and pg. 
a physiological signal acquisition unit (Fig. 5.2, “infrared LED and photo detector”), configured to acquire pulse wave signals in real time from at least two body parts of a subject in each cardiac cycle, and other necessary signals for identifying the pulse transit time (pg. 61, 5.2 “Block diagram of experimental set up”, Fig. 5.2, “ear and toe”, Fig. 4, and pg. 61, “pair of PPG sensors … for acquiring pulse waves at ear and toe sites” and pg. 59, “two pulses in the same cardiac cycle obtained simultaneously at different arterial sites”); 
a pulse transit time identification unit (Fig. 5.2, “dedicated computer”), configured to calculate the pulse transit time 25associated with an arterial blood pressure in each cardiac cycle (pg. 79, “BP-PWV function … used as the basic model for beat-to-beat BP measurement”, the PWV is associated with the PTT); 
a blood pressure calculation unit (Fig. 5.2, “dedicated computer”), configured to calculate the blood pressure value in -30-86564usf each cardiac cycle according to the pulse transit time obtained by the pulse transit time identification unit (Fig. 5.6, “calculate DBP and SBP based on a BP-PWV model”); 
a feature extraction unit (Fig. 5.2, “dedicated computer”), comprising: 
a feature data identification module, configured to identify feature data of the pulse 5wave signal in each cardiac cycle (Fig. 7.1, points A and a are identified and pg. 92, “the points denoting the lowest point and the maximum gradient of the systolic rising edge of the ear pulse wave are identified …”, and Fig. 8.1); and 
d” and 7.1.2, pg. 93, “propagation distance with respect to PTTd is required for calculating PWVd”, and 7.2, pg. 94, “ear-to-toe PWV is the average velocity, which has the best correlation with the average BP of the arterial system”); and 
a correction unit (Fig. 5.2, “dedicated computer”), comprising: 
a correction variable extraction module, configured to obtain one or more correction 10variables in each cardiac cycle according to the one or more pulse wave feature factors; a correction matrix calculation module, configured to calculate a correction matrix in each cardiac cycle or an average correction matrix in a plurality of consecutive cardiac cycles according to the one or more correction variables obtained by the correction variable extraction module (pg. 144, equation 8.10, “using the average of Tff and Trp is helpful to reduce the non-systematic errors … verify that PWVmean is feasible to estimate SBP”, a matrix can be 1x1, meaning Tmean is the average correction matrix of the correction done to the incident wave and the reflected wave); and  
15a correction module, configured to correct the blood pressure value calculated from the pulse transit time by using the correction matrix (pg. 145, “PWVmean are used to measure SBP and DBP (blood pressure) of the test subjects using the developed benchmark models …” the values being determined by the variation of PTT (pulse transit time) measured).
Response to Arguments
Applicant’s arguments, see Pages 24-29 of Remarks, filed 12/14/2021, with respect to Claims 1-3 and 15 have been fully considered and are persuasive. Applicants have amended 
Applicant's arguments filed 12/14/2021, with respect to claims 16 and 17 have been fully considered but they are not persuasive.
Applicants have argued on pages 24-25 of Remarks, filed 12/14/2021, that Chen’s mathematical model has limitations such as not being able to take into account if the human circulatory system has severe diseases or an external intervention. Applicants have further argued that the instant application takes into account a cardiovascular disease or a medical intervention when correcting the pulse transmit time. The Examiner respectfully disagrees. Applicants arguments are not reflected in the scope of the claims. Claims 16 and 17 do not require a patient to be undergoing a medical intervention or the system to take into account a cardiovascular disease of the patient. Instead, claims 16 and 17 are merely directed towards a system for correcting a blood pressure or pulse transit time by obtaining a correction variable, calculating a correction matrix, and applying the correction matrix. 
Applicants have further argued on pages 25-28 that Chen does not disclose a feature extraction unit, a feature data identification module, a pulse wave feature factor extraction module, a correction unit, a correction variable extraction module, a correction matrix calculation module, and a correction module, and the specific equations of amended claim 1. The Examiner respectfully disagrees. As reiterated above in the rejection, Chen discloses identifying feature data within a pulse wave, extracting feature factors, obtaining a correction variable, calculating a correction matrix, and correcting a blood pressure or pulse transmit time using the correction matrix, as recited in the current claim set. As claimed, the feature data,  9 
Allowable Subject Matter - Modified Necessitated by Applicants Amendments
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1 and 5-15 are allowable over the prior art made of record, if the claims are rewritten and amended to overcome the rejections and objections recited above. The prior art made of record does not disclose, teach, or reasonably suggest the method of determining feature factors and obtaining variables as described in the amended claims 1 and 5-15. Specifically, the feature factors of amended claim 1 are not evident within the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791      

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791